IN THE SUPREl\/IE COURT OF TI-[E STATE OF DELAWARE

ALETI-IEA DAVIS-MOSES, §
§ No. 516, 2016
Employee/Appellant, §
§ Court Below ~ Superior Court
v. § of the State of Delaware
§
KEYSTONE HUMAN SERVICES, § File No. NISA-10-014
§
Employer/Appellee. §

Submitted: April 5, 2017
Decided: April 12, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.
M
This 12"‘ day of April 2017, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Superior Court
should be affirmed on the basis of and for the reasons assigned by the Superior Court
in its order dated October 14, 2106.
NOW, TI-IEREFORE, IT IS I~IEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.
BY TI-IE COURT:

t Li"

ustice